Exhibit 10.1

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

THIRD AMENDMENT TO PROGRAM AGREEMENT

This THIRD AMENDMENT (“Third Amendment”) to the September 19th, 2007, Program
Agreement as previously amended (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Inc. (“JHI”), a Virginia corporation, is effective as of the 29th day of
December, 2009.

RECITALS

WHEREAS, Republic and JHI entered into the Agreement on September 19, 2007.

WHEREAS, Republic and JHI amended the Agreement on December 2, 2008 and
November 23, 2009.

WHEREAS, Republic and JHI desire to Amend certain terms of the Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHI do
hereby agree to amend the Agreement as follows:

AMENDMENTS

 

1. Section 2.1 (c) is modified to read as follows:

 

  (c) For each of Tax Seasons 2010, 2011 and 2012 Republic shall be the
exclusive provider of Refund Anticipation Loans and Assisted Refunds to Jackson
Hewitt Tax Service Customers for all locations operated in the following states:
Arkansas, Florida, Indiana, Kentucky, North Carolina, Ohio, Oklahoma,
Pennsylvania, South Carolina, Texas and Virginia (For purposes of the 2010 Tax
Season such ERO locations shall be referred to as “Designated ERO Locations”).
Notwithstanding the foregoing and any other provision in the Agreement to the
contrary, the Designated ERO Locations shall be permitted to accept applications
for Money Now Loans by another financial institution designated by JHI, and the
related Refund Anticipation Loan (and in the case of denials, the related
Assisted Refund). In addition, it is understood that this Agreement solely
relates to the provision of services to Customers in Designated ERO Locations by
Jackson Hewitt Tax Service tax preparers and not any other method of
distribution (e.g. online tax preparation services).

 

2. Section 2.2 (c) is modified to read as follows:

 

  (c) For each of Tax Seasons 2010, 2011 and 2012, JHI shall designate Republic
as the sole and exclusive Refund Anticipation Loan and Assisted Refund provider
under the Program for the Designated ERO Locations, subject to the provisions of
Section 2.1 (c) of the Agreement, as amended. The Designated ERO Locations
serviced up to 45% of all Tax Season 2009 Customers. [*]

 

3. Section 4 (c) shall be modified to read as follows:

 

  (c) For each of the 2010, 2011 and 2012 Tax Seasons, Republic shall make a
payment to JHI of [*].

 

4. The following language is added to Section 4:

 

  (g)

With respect to each Tax Season, Republic shall have the right to withhold the
respective 2010, 2011, and/or 2012 February and/or March payments under
Section 4 (d) of this Agreement if Republic, reasonably determines (i) on
February 26, 2010 and/or the last business day February of



--------------------------------------------------------------------------------

 

2011 and/or 2012 that there has been a material adverse change that will likely
result in the Designated ERO Locations failing to provide services to [*];
(ii) on or before March 31, 2010, March 31, 2011 and/or March 31, 2012 that the
Republic Customers who have obtained RALs during the corresponding Tax Season
will likely have, in the aggregate, a RAL delinquency in excess of [*] on
August 31, 2010, August 31, 2011 and/or August 31, 2012; or (iii) on or before
March 31, 2010, March 31, 2011 and/or March 31, 2012 that due to JHI’s, JHTSL’s,
and/or a Designated ERO’s lack of compliance with Republic’s policies and
procedures, Republic has and/or will likely be required to conduct additional
audits, take corrective action and/or incur regulatory fines or penalties, or
suffers or will likely suffer other additional financial costs due to such
noncompliance; and in each case of (i), (ii) and/or (iii) above, to the extent
Republic has, or reasonably expects to, suffer such resulting harm. Any such
determinations shall be made in good faith by Republic and are subject to
providing JHI with written notice no later than the date defined in each section
of such determination including a detailed explanation of the reasons for such
determination and detail of harm incurred or expected to be incurred. In the
event Republic exercises this Section 4 (g), the parties agree to immediately
begin dispute resolution proceedings as described in Section 15 of this
Agreement. In the event any such notice is given, Republic shall have a duty to
provide updates to JHI (and any additional information or documentation
reasonably requested by JHI) regarding such resulting harm, including, without
limitation, actual costs, expenses and losses and to deliver to JHI any amount
withheld in excess of such actual costs, expenses and losses. JHI shall have the
right to seek confirmation of such claims, by audit or otherwise. This section
is in addition to and does not replace or negate the provisions of Section 9.4
of this Agreement. The dates set forth in this Section relate to each respective
Tax Season only.

 

5. Section 6.6 is modified to read as follows:

 

  (a) Retention. JHI shall require each participating ERO to retain a copy of
the signed Application, Loan Agreement and Disclosure Statement, State
Disclosure Documents, if any, as well as a copy of the federal and state income
tax returns, in the Customer’s file maintained by them for a period of three
(3) years following the preparation and filing thereof, after which time such
documents shall be properly destroyed by commercially reasonable methods in
order to assure confidentiality. At the reasonable request of Republic, JHI
shall cause EROs to deliver to Republic a copy of any Application or other
documentation within three (3) business days.

 

6. The following language is added to Section 6:

 

  6.10 Insurance. JHI agrees to procure and maintain Commercial General
Liability insurance of not less than Two Million Dollars ($2,000,000) per
occurrence and Four Million Dollars ($4,000,000) in the aggregate and
Professional Liability Insurance with policy limits of not less than Four
Million Dollars ($4,000,000) per claim in the aggregate.

 

7. Section 7.7 is modified to read as follows:

 

  7.7 Screening. [*] Republic shall provide to JHI the text of any disclosures
required by Applicable Law to be provided to Customers. The results of such
screening process shall be set forth in an electronic file and shall be
presented in such form as JHI shall reasonably determine. Responsibility for the
cost of activities undertaken pursuant to this Section 7.7 shall be determined
by the mutual agreement of the parties.

 

8. Section 9.1 is modified to read as follows:

 

  9.1 Term. This Agreement shall be effective upon its execution and applicable
to the Program for Tax Seasons 2010, 2011 and 2012 and all related periods. This
Agreement shall terminate and expire on October 31, 2012, unless extended by
written agreement of the parties (the “Term”).

 

2



--------------------------------------------------------------------------------

9. Section 9.4 is modified to read as follows:

 

  9.4 Termination by Republic.

 

  (a) Republic may, at its option, terminate this Agreement early by giving
written notice of termination to JHI by June 30, 2010, which will terminate the
Agreement with respect to the 2011 and 2012 Tax Seasons, or by June 30, 2011,
which will terminate the Agreement with respect to the 2012 Tax Season.

 

  (b) [*]

 

10. Republic and JHI enter into this Third Amendment only for the purposes
stated herein. Unless otherwise amended herein, all other terms and conditions
of the Agreement remain unchanged and in full force and effect.

IN WITNESS WHEREOF, this Third Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY       JACKSON HEWITT INC. By:   

/s/ William R. Nelson

      By:   

/s/ Daniel P. O’Brien

Name:   

William R. Nelson

      Name:   

Daniel P. O’Brien

Title:   

President – TRS

      Title:   

EVP & CFO

 

3